     2:19-cv-01432-RMG         Date Filed 09/04/19       Entry Number 14    Page 1 of 3




                            IN THE DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

South Carolina Public Service Authority,                   C/A No.: 2:19-cv-1432-RMG

                        Plaintiff,
       vs.

Westinghouse Electric Company, LLC, as
reorganized pursuant to Chapter 11 of the               SUPPLEMENTAL STATUS REPORT
Bankruptcy Code; Brookfield Business
Partners L.P.; John Doe, Jane Doe, Richard
Roe, and Mary Roe, who are fictitious names
representing all unknown persons or entities
who may claim an interest,

                        Defendants.


       On August 16, 2019, this Court filed a Text Order (ECF No. 11) directing the parties to

“file a status report as to service, as referenced in the August 12, 2019 report, on or before

September 4, 2019.” Plaintiff South Carolina Public Service Authority (“Santee Cooper”), by

and through the undersigned attorneys, hereby provides this status report as to the service of

process on the Defendants in the above-captioned matter. Since the August 12, 2019 status

report 1 (ECF No. 10), Santee Cooper has perfected service by publication of John Doe, Jane

Doe, Richard Roe, and Mary Roe, who are fictitious names representing all unknown persons or

entities who may claim an interest (collectively “Doe Defendants”), in accordance with the

Court’s Order on service by publication. (ECF No. 8).

       Specifically, the Order on service by publication provided that the Summons be

published “in The State Newspaper and The Post & Courier, newspapers of general circulation

1
  Prior to the last status, Santee Cooper served Defendant Brookfield Business Partners L.P.
(“Brookfield”) and served and dismissed without prejudice Defendant Westinghouse Electric
Company, LLC, as reorganized pursuant to Chapter 11 of the Bankruptcy Code (WEC) (ECF
No. 6).
                                               1
      2:19-cv-01432-RMG         Date Filed 09/04/19      Entry Number 14        Page 2 of 3




that are circulated in the State of South Carolina, at least once per week for three (3) consecutive

weeks.” (ECF No. 8, p. 2). The Post & Courier published the Summons on August 10, 17, and

24, 2019, and the Affidavit of Publication for The Post & Courier was filed with this Court on

August 29, 2019. (ECF No. 12-1). The State Newspaper published the Summons on August 13,

20, and 27, 2019, and the Affidavit of Publication for the State Newspaper was filed with this

Court on September 4, 2019. (ECF No. 13-1). Accordingly, since the last day of publication was

August 27, 2019, the Doe Defendants have, at the absolute latest, until Tuesday, September 17,

2019 to file an Answer with this Court. Fed. R. Civ. P. 12 (providing that a “defendant must

serve an answer: (i) within 21 days after being served with the summons and complaint”).

                                              Respectfully submitted,


                                              GALLIVAN, WHITE & BOYD, P.A.

                                              s/ John T. Lay, Jr._________________
                                              John T. Lay, Jr. (Fed. Bar No. 5539)
                                              Gray T. Culbreath (Fed. Bar No. 5647)
                                              Amy L.B. Hill (Fed. Bar No. 7696)
                                              Lindsay A. Joyner (Fed. Bar No. 11557)
                                              Jordan Crapps (Fed. Bar No. 12418)
                                              1201 Main Street, Suite 1200
                                              Post Office Box 7368 (29202)
                                              Columbia, SC 29201
                                              (803) 779-1833 (Ofc)
                                              (803) 779-1767 (Fax)
                                              jlay@gwblawfirm.com
                                              gculbreath@gwblawfirm.com
                                              ahill@gwblawfirm.com
                                              ljoyner@gwblawfirm.com
                                              jcrapps@gwblawfirm.com
                                              Attorneys for the South Carolina Public Service
                                              Authority

                                              SOUTH CAROLINA PUBLIC SERVICE
                                              AUTHORITY

                                              J. Michael Baxley, Sr. (Fed. Bar No. 1248)

                                                 2
     2:19-cv-01432-RMG     Date Filed 09/04/19   Entry Number 14     Page 3 of 3




                                      Post Office Box 2946101
                                      Moncks Corner, SC 29461
                                      843.761.7081 (direct)
                                      Mike.Baxley@santeecooper.com
Columbia, South Carolina
September 4, 2019




                                         3
